Opinion by
Mb. Chief Justice Steebett,
This and four other appeals by the commonwealth, involving substantially the same questions, were heard and considered together at last term. The appellant’s claims against the respective estates were for state tax under the second proviso to tb) 1st section of the act of May 12,1897, “ known as The Direct Inheritance Tax Law,” which is as follows: “ And provided further, that so much of the estates of persons heretofore deceased as have not been actually distributed and paid to the persons entitled thereto prior to the passage of this act shall be liable to the tax imposed by this law as well as the estates of persons who die hereafter.”
The enacting clause of the first section preceding the two provisos is manifestly prospective and seeks to impose the two per cent tax only on personal property thereafter passing from the respective owners thereof under the intestate law or by will, etc., while the proviso above quoted is distinctly and indefinitely retroactive in its operation, and is claimed to have been inserted for the purpose of so enlarging the scope of the act as to bring within its terms and provisions undistributed and unpaid portions of the respective personal estates of those who died prior to the passage of the act.
While these cases involved generally the constitutionality of the act, as a whole, they specifically challenged the constitutionality of its retroactive provisions as being more manifestly violative of the principles of uniformity and relative equality which underlie every just system of taxation. In view of this difference between the retroactive and the prospective provisions of the act, etc., it was deemed advisable to withhold our decision until parties interested in the prospective provisions of the act had an opportunity of being heard. That opportunity was presented at this term, and after a full and able discussion by learned counsel on both sides, and a careful consideration of the act, in its entirety, we are fully satisfied that the learned court below was clearly right in declaring that the act in ques *56tion is unconstitutional and void. Our reasons for th]is concluding are stated in an opinion just filed in Cope’s Estate, Commonwealth’s Appeal, No. 390, January term, 1898, ante, p. 1, and need not be repeated here.
In view of our decision in Cope’s Estate it is unnecessary to consider in detail the objections specifically urged against the retroactive provisions of the act.
For reasons given in the- opinion referred to, the decree in this case is affirmed and appeal dismissed at appellant’s costs.